Citation Nr: 0702287	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Chapter 31 vocational benefits to become a 
chaplain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1974 to January 
1978.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in September 2004 for 
procedural considerations, and that the action requested in 
the Board's remand has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.


FINDINGS OF FACT

1.  Service connection is in effect for keloids of the upper 
anterior chest rated as 10 percent disabling since June 1980, 
and migraine headaches rated as 50 percent disabling, 
effective since June 1991.

2.  The veteran's nonservice-connected disabilities include 
myocarditis and dysthymia.

3.  The veteran has a Bachelor's degree in Criminal Justice 
from Jackson State University. 

4.  The veteran served as a military policeman during 
service, and his post-service employment history includes 
work as a Department of Veterans Affairs (VA) benefits 
counselor from June 1981 to November 1994, at which time he 
left due to an increased severity of his headaches and heart 
condition.

5.  The veteran's educational background and work experience 
have adequately prepared him for an occupation consistent 
with his abilities, aptitudes, and interests; the record does 
not establish that the course of vocational rehabilitation 
that the veteran requests is necessary to pursue or maintain 
employment consistent with his abilities, aptitudes, and 
interests.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation (other than a program of employment 
services) under chapter 31, title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107(b) 
(West 2002); 38 C.F.R. §§ 21.35, 21.40, 21.51, 21.52 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claim 
for vocational rehabilitation benefits.

More specifically, following the Board's remand of September 
2004, the veteran was advised in an August 2005 letter of the 
evidence necessary to substantiate his claim (evidence that 
the veteran's vocational goal was feasible), and the 
respective obligations of VA and the veteran in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Although it may be argued that the veteran should also have 
been advised of proposed objectives and vocational 
rehabilitation services to support suitable employment 
objectives for occupations in addition that of being a 
chaplain (office/administrative), since the record reflects 
that the veteran only desired a plan focused on achieving his 
occupation as a chaplain, and expressed no interest in the 
efforts of Vocational Rehabilitation and Employment (VR&E) to 
solicit alternative plans for suitable employment, the Board 
finds that in this instance, the August 2005 VCAA letter was 
sufficient.  

In addition, while the August 2005 letter came after the 
April 2002 determination that the veteran's choice to become 
a chaplain was not a suitable plan, and did not specifically 
request that appellant provide any evidence in appellant's 
possession that pertained to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  All the VA requires 
is that the duty to notify under the VCAA is satisfied, and 
the claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have then been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports and records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The veteran has also not indicated any intention to 
provide any additional evidence in support of his claim.

The Board also does not find any obligation to furnish the 
veteran with further evaluation in this matter because the 
Board has concluded that there is no evidence that the 
veteran's current education and training are deficient for 
purposes of achieving a suitable vocational goal.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
this claim under the VCAA.

II.  Entitlement to Chapter 31 Vocational Benefits to Become 
a Chaplain

Background

Service connection is in effect for keloids of the upper 
anterior chest rated as 10 percent disabling since June 1980, 
and migraine headaches rated as 50 percent disabling, 
effective since June 1991.  The veteran's nonservice-
connected disabilities include myocarditis and dysthymia.

In January 2001, the veteran filed an application for VA 
Vocational and Rehabilitation benefits to become a chaplain.  
At that time, he expressed a desire to obtain a Masters 
degree in Divinity.  He held a Bachelor's degree in Criminal 
Justice from Jackson State University and served as a 
military policeman in service.  He had also worked as a VA 
benefits counselor from June 1981 to November 1994 before 
leaving due to an increased severity of his headaches and 
heart condition.  He indicated that his VA vocation had 
become too stressful.  During his period of unemployability, 
he had been volunteering in spiritual religious counseling at 
the Mississippi Department of Corrections as well as teaching 
Bible school.  He reported a worsening of his headaches "2 to 
3 headaches monthly that last 3 to 7 days."  This required 
monthly Toradol injections at VA.  He described no 
limitations related to his service connected keloid disorder.  
He described service-connected disabilities as affecting his 
job performance, satisfaction, and opportunities.  He was 
"not able to work with ... migraine headaches" which caused 
him to miss work and interfere with manager.  His heart 
condition limited him from lifting anything over 30 pounds, 
and his depression resulted in "good days bad days."  The 
veteran believed that obtaining a Master of Divinity degree 
would improve his ability to work consistently.  He provided 
an overall assessment of his disability and limitations as 
follows:

I hate having headaches.  I have found 
working in the religious fields is less 
stressful.  I believe working as a 
Chaplain I can be productive and help 
other[s].

An April 2001 letter from Robert N. Fortson, District Elder 
for the Southeastern District Council of the Pentecostal 
Churches of the Apostolic Faith Association Inc., included 
the following assessment of the veteran's suitability for 
chaplain training:

I have known [the veteran] for eleven 
years.  I am currently the Chairman of 
the Southeastern District Council of 
the Pentecostal Churches of the 
Apostolic Faith Association, Inc. [The 
veteran] is the treasurer of the 
Council.  He has faithfully served in 
this capacity for over five years.  He 
has conducted himself in a 
professional, responsible, and 
spiritual manner throughout this time.  
He has maintained accurate and reliable 
records.  Moreover as a member of the 
executive board, he has demonstrated 
his spiritual insight in numerous 
decisions made by this organization.  
[The veteran] is an asset to the 
Southeastern District Council.

I highly recommend [the veteran].  It 
is my belief that he will make an 
excellent chaplain after completion of 
the necessary training.

An April 2001 letter from Bishop Phillip Coleman, Dr., of the 
Greater Bethlehem Temple Apostolic Faith Church also highly 
recommended the veteran for vocational training as a chaplain 
noting, among other things, that the veteran had been 
faithfully volunteering in the prison ministry at the 
Mississippi Youth Correctional Complex and the State of 
Mississippi Department of Corrections for the last year.

On April 23, 2001, a VA Vocational and Rehabilitation 
Counselor conducted a feasibility evaluation based upon 
interview of the veteran and all available documentation of 
file.  Pertinent portions of the report are as follows:


I. Physical Health Status

[The veteran] has a combined service 
connected disability rating of 60%.  He 
has a 50% service connected disability 
rating for condition of the nervous 
system (migraine headaches) and 10% 
service connected rating for 
superficial scars.  He has 0% ratings 
for non-service connected disabilities 
(urinary condition, impaired hearing, 
hemorrhoids and dysthymia).  He 
informed that he also has heart 
problems.  He stated that his headache 
medications caused him to have heart 
failure.  His heart condition does not 
allow him to lift over 30lbs.  He has 
migraine headaches two- three times a 
month.  His headaches usually last from 
three to seven days long.  His body 
becomes paralyzed as he is having a 
headache.  He can not function during 
his headache moments.  He takes tylenol 
3 for the pain until he visits his 
physician.  He visits hi[s] medical 
doctor when he has a headache to 
receive a torodal injection for his 
pain.  The torodal shots have been 
successful.  He has been taking the 
torodal shots for over a year.  Stress 
and stressful situations causes him to 
have headaches.  He feels that he needs 
to be in a no stress/independent 
environment in order to succeed in 
gainful employment.  He feels that he 
can not function in a controlled 
setting with deadlines and specific 
demands.  His condition is stable when 
he works alone.  He visits his medical 
doctor at the VAMC in Jackson, MD once 
every month, or on an as needed basis.  
He informed that his medical condition 
has not changed since he was discharged 
from his previous employment position 
as a Benefits Counselor.  His medical 
condition has prevented him from 
seeking and entering gainful 
employment.

II. Mental Health Status

He feels that he is not mentally stable 
at this time.  He becomes depressed as 
he thinks about his inability to 
function as he once did.  He can not 
tolerate loud music and does not have 
any friends due to the different 
changes he experienced suffering with 
his disability.  He does not drink, 
smoke, or use any drugs.

He may benefit from counseling to 
address his depression.

...

VI. Educational/Vocational Training 
Status

He graduated from Jackson Stated [sic] 
University in 1982 with a Bachelor's 
degree in criminal justice.  He 
enlisted in the US Army from August 
1974 to February 1978.  He was given an 
honorable discharge.  He was military 
policeman in the US Army.

VII. Employment/Career Development 
Status

He is currently unemployed.  He has 
been unemployed since November of 1994.  
His last employer was the Department of 
Veterans Affairs, Regional Office, 
located in Jackson, MS. He earned 
$31,000 a year.  He was a Benefits 
Counselor from 6/1981 to 11/1994.  This 
was a permanent full time position.  He 
was fired from this job because of his 
excessive absences from work.  He did 
not provide medical documentation to 
support his absences.  The veteran 
stated that he felt that the VA should 
have obtained his records from the VA 
hospital, since we are in the same 
system.  His disability was aggravated 
at this job because of high stress, co-
worker manager relationship and demands 
of the position.  He missed many days 
from work due to his service connected 
disability.  He has not worked since.  
He stated that he has not sought 
employment because of his medical 
condition.

Entitlement Determination

Impairment & Employability

It is felt that the effects of the 
veteran's service connected disability, 
50% rating for condition of the nervous 
system (migraine headaches), has caused 
him to have functional limitations in 
regards to maintaining and seeking 
gainful employment.  His heart 
condition does not allow him to lift 
over 30lbs.  He has migraine headaches 
two-three times a month.  His headaches 
usually last from three to seven days 
long.  His body becomes paralyzed as he 
is having a headache.  He can not 
function during his headache moments.  
He was fired from his last employment 
position because he missed too many 
work days while suffering with his 
disability.  He feels that he is unable 
to function in a stressful environment.  
Stress causes his migraine headaches.  
His disability has caused him to lose 
gainful employment and has prevented 
him from obtaining gainful employment.  
[The veteran] has an impairment to 
employability.

Material Contributions of Service 
Connected Disability to the Impairment

It is determined the [veteran] has a 
service connected disability that 
materially contributes to his 
impairment of employability.  
Considering his medical condition, and 
inability to maintain and obtain 
suitable employment, it is determined 
that he has an employment handicap.  It 
is felt that he has a serious 
employment handicap because of his 
constant chronic pain, frequency and 
duration of headaches, unemployment 
status, inability to maintain gainful 
employment and ability to obtain 
gainful employment.  He has not 
overcome the effects of the impairment 
of employability.

Vocational Exploration

Veteran has 0 months of creditable 
Chapter 31 entitlement.  He previously 
used other VA educational benefits for 
his undergraduate training at Jackson 
State University.  Veteran is 
interested in attending the Reformed 
Theological Seminary, located in 
Jackson, MS, to obtain a Masters Degree 
in Theology.  He presented a copy of 
the school curriculum and letters of 
recommendation.  He wants to obtain his 
Masters Degree to become a Chaplain 
with the U.S. Government at the VA 
Hospital.  He obtained and researched 
this information from the VA Hospital.  
I informed the veteran that this 
occupation is a stressful occupation 
also.  He denied and replied that he 
had been volunteering as a spiritual 
and religious counselor on the 1st and 
3rd Saturday of the month, and 
counseling at Mississippi Department of 
Corrections.  He also teach[es] Sunday 
school every Sunday.  He finds peace 
and comfort with volunteering in as a 
spiritual counselor.  His volunteer 
experiences prompted him to become a 
full time chaplain.  He thought he 
would be qualified to get a chaplain's 
position with his BA degree.  He was 
informed that he needed to have a 
Masters Degree.  We talked about his 
disability and how it would affect him.  
He stated that he did not think he 
would have any problems because of the 
environment.  I reminded the veteran 
about his responses during the 
beginning of our interview.  He relates 
that his disability is stimulated due 
to stressful situations.  He is highly 
likely to experience stressful 
situations when counseling and dealing 
with people's lives.  He will have to 
make life threatening decisions, which 
may require critical thinking, which in 
return may turn into a stressful 
situation.  He will not only experience 
stressful situations on the job, but at 
home also.  Whenever he experiences 
stress, he has headaches which last 
from three to seven days.  During this 
time he is unable to function.  
Feasibility to participate in any 
program of services is questionable.  
After the veteran was made aware of 
those unforeseen situations, he tried 
to change his story about the frequency 
and treatment of his headaches.  He 
stated that the torodal shots has been 
helpful and helps him recover from the 
headaches in one day period.  Then the 
question was asked, Why can't you 
obtain employment as a counselor with 
your BA degree in criminal justice.  He 
has over 10 years experience as a 
benefits counselor.  He has 
transferable skills.  This case manager 
feels that he does not need to be 
retrained as a chaplain in order to 
obtain suitable gainful employment.  He 
can obtain gainful employment with his 
current skills and experience.  He has 
not sought employment because he does 
not want to work in a stressful 
environment.  As a result, he wants to 
become a chaplain, which he feels is 
least stressful.  His feasibility is 
questionable.  When considering his 
high interest in returning to gainful 
employment, this case manager feels 
that the veteran will benefit from 
employment services that will lead to 
employment that is consistent with his 
education, disability, ability and 
aptitude.  Feasibility of obtaining 
employment as a chaplain is highly 
questionable.  This was explained to 
the veteran.  He was informed of his 
entitlement into the VR&E program.

In May 2001, the veteran clarified that he obtained Toradol 
injections twice per month without any known side effects, 
but that he was unable to drive.  He saw himself back into 
the workforce as a chaplain and was willing to work for a 
minimum salary of $25,000.  He indicated that the job fell 
into the medium sedentary classification.

A July 2001 VA occupational therapy final report concluded 
that "PT CAN MEET THE PHYSICAL REQUIREMENTS TO BE A CHAPLAIN, 
HX OF MIGRAINES WOULD NOT DISQUALIFY HIM FOR THIS JOB."

In September 2001, a VA Vocational Rehabilitation Counselor 
re-reviewed the veteran's application to the VR&E program and 
dictated the following report:

Veterans case was re-reviewed in terms 
of determining feasibility of becoming 
a chaplain.  I reviewed the case 
documentation during our initial 
interview, his responses on the RNI 
(Rehabilitation Needs Inventory), 
employment duties of a chaplain, 
limited medical information in the CER 
and functional capacity evaluation.  
After reviewing the above information 
in the CER, it is determined that the 
veteran would not be feasible of 
obtaining an employment position as a 
chaplain.  He indicated during our 
initial meeting that stress causes his 
migraine headaches.  His migraine 
headaches may last from three to seven 
days long (refer to veteran's statement 
in the RNI pg. 6), which will 
contraindicate with employment duties 
of a chaplain.  (Reader should refer to 
the attached employment 
specifications/duties of a chaplain pg. 
5).  Veteran did not present any 
medical information from his treating 
physician/nurse practitioner 
identifying his recent medical 
treatment history, treatment schedule, 
and ability to maintain employment as a 
chaplain in regards to the frequency 
and treatment of his migraine 
headaches.  As a result, the veteran is 
not feasible of obtaining employment 
for his vocational interest in becoming 
a chaplain.

After reviewing my contacts with the 
veteran and other correspondence 
(letters), he indicates that he has a 
strong desire to return to gainful 
employment.  When considering his 
strong interest in returning to gainful 
employment, VR&E should assist the 
veteran with obtaining employment that 
is consistent with his disabilities, 
abilities, aptitudes, and education.  
He would benefit from a trial work 
period to determine his stamina when 
considering the frequencies and 
residual affects of his disability.  
The trial work period will identify his 
ability to maintain gainful employment.  
Due to his high interest in returning 
to gainful employment, he should be 
given the benefit of the doubt to 
participate in employment services that 
would lead to employment that is 
consistent with his disabilities, 
aptitudes, abilities and education.  
However, veteran seems to have little 
insight in regards to what tends to 
cause an exacerbation of his service 
connected migraine headache condition.  
It is felt that employment requiring a 
great deal of interpersonal contact and 
skills is contraindicating. He 
experienced this when he was employed 
as a VBC (Veteran Benefit Counselor).  
He would also experience this with the 
employment duties of a chaplain, which 
requires excessive personal 
interaction.  Due to his current 
education, desire to return to gainful 
employment, it is felt that employment 
in a conventional area working with 
data/office practices may be more 
appropriate and can offer the 
development of an IEAP.  This may 
require some short term training 
courses as part of the IEAP.  It is 
recommended that this be explored by 
the Jackson, MS Regional Office.

Also in September 2001, the veteran appeared and testified 
before the undersigned.  He testified that he was currently 
volunteering in prison ministry and teaching young people 
about the Bible.  He did this one hour a day for three days 
of the week and 4 hours a day for two additional days.  He 
applied for vocational and rehabilitation training to become 
a chaplain, but VA determined that it was not a medically 
reasonable vocation as a result of his migraine disorder.  
His current treatment for migraine headaches included shots 
and Tylenol #3.  He averaged 6 days per month missed work due 
to his migraines, and believed he could work if 
accommodations were made for his disability.  He particularly 
thought he could be productive in an occupation such as a 
chaplain, even while having a rebound headache as long as he 
took Tylenol #3.  However, he was not able to function during 
a migraine headache.

In a VA Form 9 filing received May 2002, the veteran 
disagreed with VA's determination that chaplain training was 
not feasible.  In so doing, he referred to a chaplain job 
description indicating that chaplain duties were closely 
related to office administrative duties.

In December 2003, the veteran testified that he thought he 
was capable of performing the duties of a chaplain noting the 
flexibility in the hours of service.  He also thought he 
would be capable of returning to college to obtain the 
necessary degree.


Analysis

A veteran is entitled to vocational rehabilitation under 
chapter 31 of title 38, United States Code, if that person is 
a veteran with a service-connected disability rated at 20 
percent or more and that person is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  
An "employment handicap" is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).  The 
term "impairment" is defined as a restriction on 
employability caused by disabilities, deficiencies in 
education and training, negative attitude toward the 
disabled, and other pertinent factors.  38 C.F.R. § 21.51(c).

The term "serious employment handicap" means a significant 
impairment, resulting in substantial part from a service- 
connected disability rated at 10 percent or more, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(7).

The law provides that an "employment handicap" does not exist 
when (1) the veteran's employability is not impaired; this 
includes veterans who are qualified for suitable employment 
but do not obtain or retain such employment for reasons 
within their control; (2) the veteran's employability is 
impaired, but his service-connected disability does not 
materially contribute to the impairment of employability; or 
(3) when the veteran has overcome the effects of impairment 
of employability through employment in an occupation 
consistent with his pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment. 
38 C.F.R. § 21.51(f)(2)(i),(ii),(iii).  Under the provisions 
of 38 C.F.R. § 21.51(g), if a veteran is not found to have an 
employment handicap, a separate determination of his or her 
eligibility for employment assistance must be made under § 
21.47.

Under 38 C.F.R. § 21.47(a), each veteran, other than one 
found in need of a program of independent living services and 
assistance, who is otherwise currently eligible for and 
entitled to participate in a program of rehabilitation under 
chapter 31 may receive employment services.  Included are 
those veterans who:

(1) Have completed a program of rehabilitation services under 
chapter 31 and been declared rehabilitated to the point of 
employability;

(2) Have not completed a period of rehabilitation to the 
point of employability under chapter 31, but: (i) Have 
elected to secure employment without completing the period of 
rehabilitation to the point of employability; and (ii) Are 
employable; or

(3) Have never received services for rehabilitation to the 
point of employability under chapter 31 if they: (i) Are 
employable or employed in a suitable occupation; (ii) Have an 
employment handicap or a serious employment handicap; and 
(iii) Need employment services to secure and/or maintain 
suitable employment.

The Board notes that the Veterans' Benefits Improvements Act 
of 1996, Pub. L. No. 104-275, § 101, 110 Stat. 3322, changed 
the law to require that a veteran's employment handicap must 
result in substantial part from a service-connected 
disability in order for the veteran to receive VA vocational 
rehabilitation benefits.  This Act applies with respect to 
claims of eligibility or entitlement to services and 
assistance (including claims for extension of services and 
assistance) under chapter 31 filed on or after the date of 
the enactment of the Act - October 9, 1996.  As noted above, 
the veteran filed an application for vocational 
rehabilitation benefits in January 2001.

Prior to the enactment of Public Law 104-275, in Davenport v. 
Brown, 7 Vet. App. 476 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that the 
requirements of 38 C.F.R. § 21.51(c) that a veteran's 
service-connected disability must "materially contribute to 
the veteran's employment handicap" was inconsistent with 38 
U.S.C.A. § 3102 and for that reason not authorized by 38 
U.S.C. § 501(a).  The Court further held that stated further 
that, to the extent that 38 C.F.R. § 21.51(c)(2), (e), 
(f)(1)(ii) and (f)(2), include the "materially contribute" 
language and require a causal nexus between a service-
connected disability and the veteran's employment handicap, 
those regulatory provisions were unlawful.

It is apparent that section 101 of Pub. L. No. 104-275 
effectively overrules the Davenport determination and that 
the holding in Davenport is inapplicable to the instant 
appeal.  The Board notes that although some of the 
regulations cited herein were found inconsistent with the 
controlling statute in Davenport, there is almost certainly 
no difference between service-connected disabilities that do 
not "materially contribute to the impairment of 
employability" and an employment handicap "resulting in 
substantial part from" service-connected disabilities.  (VBA 
Circular 28-97-1, dated July 17, 1997, indicates that the VA 
General Counsel had advised that the intent of Pub. L. No. 
104-275 was to restore VA's pre-Davenport interpretation of 
the statute as implemented prior to March 30, 1995, in 38 
C.F.R. § 21.51(c)(2), even though the term "substantial part" 
replaced the term "material contribute.")

While the veteran has been found to have an employment 
handicap, including a serious employment handicap, it is by 
no means apparent that the veteran is entitled to the course 
of vocational rehabilitation that he requests.  As of this 
point in time, he has been found entitled only to employment 
services and not to the Masters of Divinity degree that he 
seeks.

The record shows that the veteran is qualified for suitable 
employment consistent with his abilities, aptitudes, and 
interests but has chosen not to obtain employment consistent 
with his abilities, aptitudes, and interests for reasons 
within his control; rather, he has chosen to pursue a Masters 
of Divinity degree.

Although the veteran has submitted evidence suggesting that 
he has the necessary aptitude to be a chaplain, there is no 
evidence of record to show that he is unable to obtain 
employment consistent with his abilities, aptitudes, and 
interests based on his existing education and experience.  
This is not to say that he does not have significant 
disabilities that constitute a serious employment handicap; 
rather, it is to find that the course of vocational 
rehabilitation that he seeks is unnecessary to make him more 
able to obtain or retain employment consistent with his 
abilities, aptitudes, and interests.

The Board notes that the law defines "vocational 
rehabilitation program" as including the services provided in 
chapter 31 that are needed for the accomplishment of the 
purposes of chapter 31, including such educational services, 
as are determined by the Secretary to be needed -

in the case of a veteran for whom the achievement of a 
vocational goal is determined to be reasonably feasible, to 
enable such veteran to become, to the maximum extent 
feasible, employable and to obtain and maintain suitable 
employment.

38 U.S.C.A. § 3101(9)(A)(ii).

The term "vocational goal" is defined by the law as meaning 
"a gainful employment status consistent with a veteran's 
abilities, aptitudes, and interests."  38 U.S.C.A. § 3101(8).  
Here, the veteran has focused his appeal solely on his 
interest in becoming a chaplain, but the veteran's interest 
is only one factor to be considered and, in any case, is not 
dispositive here, since the Board finds that further 
educational training is unnecessary for him to accomplish the 
vocational goal.  There is simply no persuasive evidence of 
record that the veteran's current level of education and 
training are deficient for purposes of achieving a gainful 
employment status consistent with the veteran's abilities, 
aptitudes, and interests.  The record indicates that because 
the veteran wants to pursue a career as a chaplain, he has 
not been willing to consider alternative employment 
consistent with his abilities, aptitudes, and interests as 
required under the controlling regulations.  However, it 
bears emphasis that the primary purpose of VA's vocational 
rehabilitation program is suitable employment, and where a 
veteran's pattern of abilities, aptitudes, and interests is 
consistent with his qualifications for suitable employment, 
training may not be approved under the chapter 31 program.  
VBA Circular 28-97-1, dated July 17, 1997.

Accordingly, the Board concludes that the preponderance of 
evidence is against the veteran's claim of entitlement to a 
program of vocational rehabilitation training to become a 
chaplain under the provisions of chapter 31 of title 38, 
United States Code.  (The veteran has, of course, already 
been found entitled to a program of employment services.)


ORDER

Entitlement to a program of vocational rehabilitation (other 
than a program of employment services) to become a chaplain 
under chapter 31, title 38, United States Code, is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


